DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-9 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a wafer stacking method, comprising: providing a first bonding pad configured to connect to a first signal; sequentially fabricating a first lower redistribution layer (RDL) and a first upper RDL on the first wafer, wherein the first lower RDL comprises a first wiring connected to the first bonding pad, the first upper RDL comprises a second wiring connected to the first wiring, and the second wiring has a first landing pad; bonding a second wafer on the first upper RDL, wherein an upper surface of the second wafer comprises a second bonding pad configured to connect to a second signal and located corresponding to the first bonding pad; and fabricating, at a position of the second wafer corresponding to the first landing pad, a first through silicon via (TSV) with a bottom connected to the first landing pad.
Claims 10-13 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations 
Claims 14-15 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a die stacking structure, comprising: a first die, having an upper surface comprising a first bonding pad configured to connect to a first signal; a first lower redistribution layer (RDL), located on the first die and comprising a first wiring electrically connected to the first bonding pad; a first upper RDL, located on the first lower RDL and comprising a second wiring electrically connected to the first wiring, the second wiring having a first landing pad; a second die, having a bottom bonded on the first upper RDL and comprising a second bonding pad configured to connect to a second signal and a first through silicon via (TSV) with a bottom directly connected to the first landing pad; a second lower RDL, located on the second die and comprising a third wiring electrically connected to the first TSV and a fourth wiring electrically connected to the second bonding pad; and a second upper RDL, located on the second lower RDL and comprising a fifth wiring electrically connected to the third wiring and a sixth wiring electrically connected to the fourth wiring, wherein the fifth wiring and the sixth wiring comprise a second landing pad and a third landing pad, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818